Citation Nr: 1033583	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected degenerative disc disease of the 
thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia, right knee.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected patellofemoral arthrosis and 
chondromalacia, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to April 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied the benefits sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In September 2009 the Veteran testified at a video conference 
Board hearing before undersigned.  A transcript of that 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to higher ratings for his 
service-connected thoracolumbar spine disorder and service-
connected bilateral knee disorders.  A review of the claims file 
reveals that further action on the claim is necessary prior to 
final appellate review.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded for 
further action as described below.

The Veteran first requested entitlement to service connection for 
bilateral knee disability in April 1974.  In a May 1974 rating 
decision the RO granted entitlement to service connection for 
chondromalacia of both knees and assigned noncompensable 
evaluations effective from April 16, 1974, the day following the 
Veteran's release from active service.  In December 2005 the 
Veteran claimed entitlement to compensable evaluations for his 
knee disabilities and also claimed entitlement to service 
connection for a back disorder.  A May 2007 rating decision 
granted entitlement to separate 10 percent ratings for the 
Veteran's right and left knee disorders.  That decision also 
granted entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine, and assigned an evaluation of 
20 percent for that condition.  These ratings were granted an 
effective date of December 7, 2005, the date the Veteran filed 
his claim.  

In July 2007 the Veteran submitted a Notice of Disagreement (NOD) 
with the ratings for his knee disabilities, and in December 2007 
the Veteran submitted a Notice of Disagreement (NOD) with the 
rating for his back disability.  A Statement of the Case (SOC) 
was issued in February 2008, and the Veteran filed a Substantive 
Appeal (VA Form 9) in April 2008. 

The Veteran has argued that the evaluations assigned for those 
conditions do not accurately reflect their severity.  Most 
recently, in his September 2009 hearing before a Veterans Law 
Judge, the Veteran stated that these conditions were much worse 
than previously indicated.  In addition, the Veteran has stated 
that since then he has had hitherto unassessed neurological 
complications associated with his back disability.  A review of 
the Veteran's written statements and testimony suggests that 
these conditions may need to be rated higher based on factors 
that were not previously considered.  Furthermore, the Board 
notes that the Veteran's most recent VA examination was in 
November 2008, nearly two years ago.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his disabilities are significantly worse that 
indicated in prior VA examinations, and the evidence appears to 
lend some support to that contention, the Board finds that new 
examinations are necessary to reach a decision on the Veteran's 
claim.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain copies of all the Veteran's 
outpatient treatment records, and any other 
pertinent medical records, from the VA Las 
Vegas Northwest Clinic.

2.  Contact the Veteran and ask him to 
provide information on all private treatment 
records indicating treatment for his 
thoracolumbar and knee disabilities.  The 
Veteran is specifically requested to provide 
information regarding his medical records 
from Drs Tremaine, Reiner, Bradford, and 
Glunsky.  If the Veteran indicates that he 
has received any other treatment or 
evaluations, obtain and associate those 
records with the claims file.  Any negative 
response received must be associated with the 
claims file.

3.  Thereafter, schedule the Veteran for a 
comprehensive VA examination to determine the 
current nature and severity of his 
thoracolumbar spine disability.  The examiner 
is requested to review the claims file, and 
following this review and examination, the 
examiner should report complaints and 
clinical findings pertaining to the Veteran's 
thoracolumbar spine disability in detail, 
including range of motion studies.  The 
examiner should also indicate whether the 
Veteran has additional functional loss due to 
flare-ups, fatigability, incoordination, and 
pain on movement pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the examiner 
finds that there is additional limitation of 
motion due to flare-ups, fatigability or 
incoordination, the extent of such limitation 
of motion should be stated in degrees.  
Notation should also be made as to the degree 
of functional impairment attributable to the 
Veteran's thoracolumbar spine disability.  A 
clear rationale must be provided for all 
opinions expressed and a discussion of the 
facts and principles involved would be of 
considerable assistance to the Board.  
Furthermore, the examiner should identify all 
chronic neurologic manifestations of the 
Veteran's service-connected thoracolumbar 
spine disability and express their level of 
severity (i.e., slight, moderate, moderately 
severe, severe).  If possible, the examiner 
should delineate any impairment or 
dysfunction attributable to any other cause.

4.  The Veteran should also be afforded an 
appropriate examination to determine the 
severity of his knee disorders.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished, including range of motion 
studies.  The examiner is requested to review 
all pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's condition in 
detail, including range of motion studies.  
The examiner should also address the DeLuca 
criteria and indicate whether the Veteran has 
additional function loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the examiner finds that there is 
additional limitation of motion due to flare-
ups, fatigability or incoordination, the 
extent of such limitation of motion should be 
stated in degrees.  Notation should also be 
made as to the degree of functional 
impairment attributable to the Veteran's knee 
disabilities.  Any deformity and the extent 
therein should also be documented.  A clear 
rationale for all opinions expressed would be 
helpful and a discussion of the facts and 
principles involved would be of consideration 
assistance to the Board.

5.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

